DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 2-4 and 8-13 are allowable over the prior art.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Smith on 05/17/2022.
The application has been amended as follows: 
Claim 1 (cancelled)
Claim 2 reads ---The drainage tubing management [[device]] kit of claim [[1]] 8, wherein the at least first and second rows are generally parallel to one another. 
Claim 3 reads ---The drainage tubing management [[device]] kit of claim [[1]] 8, wherein the 
Claim 4 reads ---The drainage tubing management [[device]] kit of claim [[1]] 8, wherein the at least first and second rows. 
Claim 5-7 (cancelled)
Claim 8 reads, ln. 3 reads ---a body including a generally planar field, and having plural spaced apart protrusions extending from the field, each pair of protrusions sized to accept flexible drainage tubing therebetween, wherein the pairs of protrusions are arranged in at least first and second rows such that the flexible drainage tubing may be retained with respect to the body along the at least first and second rows;---
Claim 9 reads ---The drainage tubing management kit of claim 9, wherein the body [[including]] includes at least two apertures, the kit including at least two posts each having a longitudinal axis, each of the at least two posts being insertable through one of the at least two apertures and having a terminal flange occluding passage of one of the at least two posts through one of the at least two apertures.---
Claim 10 reads ---The drainage tubing management kit of claim 8, wherein the body [[including]] includes at least two apertures, the kit including at least two flexible hanging straps each insertable one of the at least two apertures and having a terminal flange occluding passage of one of the at least two flexible hanging straps through one of the at least two apertures.---
Claim 11 reads ---The drainage tubing management kit of claim 8, wherein the body [[including]] includes at least two apertures, the kit including at least two posts having a longitudinal axis, each of the at least two posts being insertable through one of the at least two apertures and having a terminal flange occluding passage of one of the at least two posts through one of the at least two apertures, the kit further including at least two flexible hanging straps each insertable through one of the at least two apertures and having a terminal flange occluding passage of one of the at least two flexible hanging straps through one of the at least two apertures.---
Claim 12 reads ---The drainage tubing management kit of claim 8, wherein the terminal flange of the flexible hanging strap [[having]] has a retaining post and [[each]] the flexible hanging strap [[including]] includes plural openings engageable with the retaining post.---
Claim 13, ln. 2 reads ---connected via the flexible drainage tubing to a---
Claim 14-15 (cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Heitkamp (Pub. No.: US 2009/0281502 A1) which discloses a tubing management device comprising a body and plural pairs of spaced apart protrusions and a flexible hanging strap. Heitkamp fails to disclose that a first end portion is sized for insertion through the at least one end aperture. Further, Heitkamp fails to disclose a post. 
Stewart (Pub. No.: US 2015/0144746 A1) discloses a post. However, modifying the device of Heitkamp such that it includes the post of Stewart would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is not disclosed by Heitkamp that the aperture is configured to receive a post. 
Further, Solomon et al. (Pub. No.: US 2011/0264061 A1) discloses an apparatus comprising a post that fits onto a bed. However, configuring the device of Solomon such that it comprises a flexible hanging strap would make the device of Solomon inoperable. 
Thus, the prior art of record fails to disclose an aperture that is configured to receive a post and a flexible strap.
Accordingly, claim 8 and its dependents, claims 2-4 and 9-13, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/Adam Marcetich/Primary Examiner, Art Unit 3781